DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Chen et al (US 2021/0209769) discloses robot monitoring system based on human body information relates to a robot monitoring system. The robot monitoring system based on human body information comprises an image collection unit for collecting an image; a human body detection unit for determining whether human body information matching a training sample exists in the image; a target acquisition unit for acquiring position information and size information about the human body information in the image; a target tracking unit for acquiring a current motion region according to a frame difference between the image and a predetermined image frame and acquiring a moving target from the motion region; and an adjustment unit for adjusting the orientation of the image collection unit such that the moving target is located in the center of the image. By means of the technical solution, human body information is detected to track a moving target, so that a monitoring center always tracks the position of a human body, thereby effectively realizing human body positioning and tracking, so as to monitor content information of interest.
 	The closest prior art, Tusch et al. (US 2021/0279475) discloses [0037] The robot can be an electro-mechanical machine, such as an evolution of the Pepper robot from Softbank; the robot is then typically a mobile unit with humanoid characteristics. The robot may itself be one of the devices that is controlled by the computer-vision system or engine, and can hence contribute to the autonomous or semi-autonomous operation of the robot. Use cases include the following: [0038] an industrial robot; a medical operating robot; a personal companion robot; a healthcare robot; a delivery robot; a customer services robot, for example in a retail store, or bank or other commercial environment; a drone. [0039] the computer vision system or engine can track one or more parameters relating to the trajectory, pose, gesture, and identity of people and the digital representation can then be a virtualized abstraction of that person, including metadata capturing those parameters; [0040] the virtualized abstraction is a machine readable description of the person or object that is suitable for data analysis; it is compact in data size and in transmission uses a tiny fraction of the bandwidth that video would require; [0041] the virtualized abstraction can be rendered or shown on a display screen as an avatar; the avatar uses no actual video showing that person, so privacy issues are reduced. The behavior, intent or emotional state of that person can be inferred or described from this virtualized abstraction.
	The closest prior art, Li et al. (US 2021/0158536) discloses stream object tracking with delayed object detection, para [0005], (i) receiving an ordered and time sequential plurality of video frames from a video image that includes a moving object; (ii) sampling a plurality of selected video frames of the plurality of video frames so that one (1) of every N frames is a selected video frame, where N is an integer greater than one (1); (iii) performing an object detection algorithm on the plurality of selected video frames to locate the moving object in each of the selected video frames and to obtain respective object locations for each selected video frame of the plurality of video frames to obtain sampled frame object locations for the moving object; and (iv) performing object tracking on the plurality of video frames to locate the moving object in each of the video frames to obtain object tracking locations for the moving object, with the object tracking including: (a) for each given selected video frame of the plurality of video frames, using the sampled frame object location as the object tracking location for the given selected video frame, (b) for each given video frame that is not a selected video frame of the plurality of video frames, applying an object tracking algorithm using the most recent previous sampled frame object location as a start frame in the object tracking algorithm to obtain the object tracking location for the given video frame that is not a selected frame so that the sampled frame object locations serve to calibrate the object tracking locations for video frames that are not selected video frames, and (c) hiding a detection latency associated with the performance of the object detection algorithm on the plurality of selected video frames.
	The closest prior art, Cohen et al. (US 10898999) discloses selective human-robot interaction in which (36) In addition to determining the current properties of a person given the sensor data and the various models 230, information about changes in the activities, motion, expression, and other properties while the person is in the environment of the robot 110 can be tracked. The sensor data can be synchronized or aligned with data indicating actions of the robot 110, allowing the system 200 to determine how a person's behavior changes in response to a robot action. Scores indicating whether a person changes behavior in response to a robot action, and a type of change and magnitude of change, can be generated. This information can indicate whether a person is paying attention to the robot 110, and whether the person would be inclined to interact with the robot 110. For example, when the robot 110 performs a movement or changes the light display, some people may look toward the robot 110 or move closer to it, while other people may ignore the robot 110, and still other people may react by moving away from the robot 110. Similarly, changes in a person's detected mood, facial expression, or body language detected through sensor data tracked over time can indicate whether a person has a positive or negative disposition toward the robot 110. Accordingly, the data provided to the model 130 can include features that represent a series or pattern of actions, including changes in behavior or expression of a person. These various scores and determinations provide useful information that the interaction estimation models 130 use to estimate results of interactions learn the appropriate weighting of signals through machine learning techniques such as reinforcement learning.
 	The closest prior art, Kaneko et al. (US 2020/0167950) discloses in paragraph [0037], [0037] The image processing unit 14 extracts feature points of images (frames) acquired at different timings to track the same feature points. Then, the movement amount of the moving object 100 is calculated from the movement amount of the feature point on the image, and the movement amount of the moving object is added to a predetermined point (a known position of the moving object) to estimate the current position. Here, the position of the moving object 100 is estimated with high accuracy based on the movement amount of the feature point, the moving speed of the moving object 100, and the like, from a plurality of position candidates of the moving object calculated from a large number of feature points. In the present invention, estimating the position is synonymous with estimating the distance. Therefore, the fact that the position has been estimated means that the distance from the moving object, such as a robot or car, to the surrounding object has been estimated.
 	But, the closest prior arts, alone or in combination fail to explicitly disclose  constructing a target detector by using a target detection algorithm, transmitting the preprocessed images to the target detector, detecting human bodies and specific behaviors in the images by the target detector, and recording information including human body depth features, human body sizes and positions of human targets with the specific behaviors; 4) constructing a target tracker by using a target tracking algorithm; invoking the target tracker to track the human targets with the specific behaviors in the images; controlling a camera gimbal of the robot to rotate an angle 0, so that a tracked object can be located at the central positions of the images all the time; starting a distance measuring sensor to acquire a distance d between the tracked object and the robot; if there are a plurality of human targets with the specific behaviors, selecting a human target with a largest detection frame and a highest behavior risk degree as the tracked object, wherein the behavior risk degree is taken as the priority consideration criterion; 5) controlling the robot to move along with the tracked object by using a motion controller mounted in the robot; and 6) if the tracked object has disappeared in the images for a long time, resetting the target detector and the target tracker, deleting the human targets and resetting the camera gimbal, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        07/20/2022